DETAILED ACTION
This office action is in response to applicant’s filing dated June 3, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.
 

Status of Claims
Claim(s) 1-6 and 11-24 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 3, 2022.  Acknowledgement is made of Applicant's addition of new claim(s) 19-24. Claim(s) 7-10 were previously canceled.
Applicants elected with traverse Group I, drawn to a method for improving joint function, comprising administering an effective amount of at least four kinds of amino acids selected from the group consisting of serine, aspartic acid, glutamic acid, glycine, alanine and proline as active ingredients to a subject in need thereof as the elected invention in the reply filed on May 22, 2020 and tendonitis as the elected joint disorder species and a formulation with no additional components in the reply filed on May 27, 2020.  The requirement is still deemed proper.  
New claims 19-24 are directed to the elected species and thus are presently under examination.
Claims 1-6 and 11-24 are presently under examination as they relate to the elected species: tendonitis and a formulation with no additional components required

Priority
The present application claims benefit of foreign priority to JP2018-139806 filed on July 25, 2018.  The effective filing date of the instant application is July 25, 2018. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovler (US 2004/0254142 A1) in view of Lee et al (US 2012/0088820 A1).
The Examiner notes that with regard to the transitional phrase "consisting essentially of" of instant claims 15 and 16, the phrase "consisting essentially of" has been construed as equivalent to "comprising".  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.  
In the instant case, Applicant has not demonstrated that the addition of other components such as additional amino acids (e.g. ornithine) would materially change the characteristics of the instant invention. The specification of the instant specification teaches the composition of the present invention can contain, besides the amino acids in the present invention, other nutrition components such as carbohydrates, lipids, proteins, amino acids other than the amino acids of the above-mentioned (1) to (6), vitamins, minerals and the like (page 15, lines 24-28). 
Regarding claims 1, 2, 5, 11, 12, 15-18, 20, and 24, Kovler teaches a therapeutic composition for the treatment of joint conditions (claim 1) further comprising one or more amino acids (claim 20) wherein said amino acids are selected from the group consisting of Taurine, Alanine, Arginine, Aspartic, Cysteine, Glutamic Acid, Glycine, Histidine, Leucine, Proline, Serine and Tyrosine (claim 21) (emphasis added).  One of ordinary skill in the art before the effective filing date of the invention could readily envisage a combination comprising alanine, aspartic acid, glutamic acid, glycine, proline and serine and no other amino acids as the one or more amino acids in the disclosed compositions since alanine, aspartic acid, glutamic acid, glycine, proline and serine are clearly enumerated from a list of 12 amino acids.  Thus, Kovler teaches a composition comprising alanine, aspartic acid, glutamic acid, glycine, proline and serine for treating joint conditions.  
Kovler does not explicitly teach the composition comprises alanine, aspartic acid, glutamic acid, glycine, proline and serine in the amounts claimed based on the total amount of alanine, aspartic acid, glutamic acid, glycine, proline and serine as claimed in instant claims 1, 5, 15, and 16 or that the composition comprises a total content of amino acids relative to a total weight of the composition as claimed in instant claims 1 and 15-18.
However, Lee teaches a pharmaceutical composition for preventing and treating joint-related diseases and connective tissue-related diseases, the composition comprising two or more selected from the group consisting of polyol, amino acid, ornithine, nucleic acid and vitamin C (claim 1); wherein the amino acid comprises one or more selected from the group consisting of proline, glycine, glutamine, alanine, aspartic acid, serine, glutamic acid, methionine, lysine, cysteine, hydroxyproline and arginine, a concentration of the amino acid in the composition is 2.5-50%, and the amino acid is contained in an amount of 10-90 parts by weight based on 100 parts by weight of the pharmaceutical composition (claim 3); wherein the amino acid comprises, based on a total weight of the amino acid, 5-95 parts by weight of proline, 5-95 parts by weight of hydroxyproline, 5-95 parts by weight of glycine, 1-50 parts by weight of glutamine, 1-30 parts by weight of alanine, 1-30 parts by weight of aspartic acid, 1-30 parts by weight of serine, 5-95 parts by weight of arginine, 1-50 parts by weight of methionine, 1-30 parts by weight of cysteine, 1-30 parts by weight of lysine, and 1-30 parts by weight of glutamic acid (claim 4) (emphasis added).  The amounts taught by Lee overlap the instantly claimed amounts.
It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of alanine, aspartic acid, glutamic acid, glycine, proline and serine and the amount by weight of amino acid in the composition taught by Lee as a starting point for optimizing the amounts of alanine, aspartic acid, glutamic acid, glycine, proline and serine and amount of total amino acid in the composition to treat joint disorders since Kovler and Lee teach alanine, aspartic acid, glutamic acid, glycine, proline and serine are amino acids useful in a method of treating joint disorders and because dosage is result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Regarding claims 3, 13, 14, and 21, Lee teaches a method of for preventing and treating joint-related diseases and connective tissue-related diseases comprising at least five kinds of amino acids comprising serine, aspartic acid, glutamic acid, glycine, alanine, and proline in amounts that render the instantly claimed amounts obvious.  By administering the disclosed composition, one would also prevent tendonitis and loss of muscle strength caused by tendonitis in that subject.  

Regarding claim 4 and 22, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).
 Taken together, all this would result in the practice of the method of claims 1-5, 11-18, 20-22, and 24 with a reasonable expectation of success.


Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovler (US 2004/0254142 A1) in view of Lee et al (US 2012/0088820 A1) as applied to claims 1-5 and 11-18 above, and further in view of All Star HealthSM (https://www.allstarhealth.com/de_p_ref/12161/pla12161/Now_Amino_Complete.htm? utm_source=google&utm_medium=GPS&utm_campaign=12161&gclid=CjwKCAjw9MuCBhBUEiwAbDZ-7hLMGDRRQA9sjCq9SptFMqQeNlrBA4KZLM5RwpWD8ir31WoVFSgoshoCbGUQAvD_BwE, obtained from the internet March 18, 2021, with an available for sale date August 23, 2014).
The combination of Kovler and Lee teaches all the limitations of claim 6, except wherein the amino acids are in a unit package form per serving for a human adult comprising 10 mg to 50 g in total of said amino acids as active ingredients for single ingestion.
However, Lee does teach a rabbit model having a structure similar to the human knee joint was used; specifically, New Zealand white rabbit (average weight: 3.0±0.01 kg (2.8-2.9 kg), 8-month old) were used; the reason why the mature rabbits were used is that osteoarthritis in the rabbits is induced in conditions similar to those for humans and that the ability to regenerate cartilage is inferior to that of immature rabbits [0100].  Thus, Lee contemplates the use of the disclosed composition for treating humans.  Moreover, All Star HealthSM teaches Now Amino Complete is a blend of free form amino acids comprising L-Alanine, L-Aspartic Acid, L-Glutamic Acid, L-Glycine, L-Proline, and L-Serine, wherein the total amount of blend of amino acids is 3.0 g.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of total amino acid blend taught by All Star HealthSM and the concentration of amino acids taught by Lee as a starting point to optimize the amounts of amino acids formulated capsule for administration to an adult with a reasonable expectation of success, since Lee teaches these amounts as useful for preventing and treating joint-related diseases and connective tissue-related diseases and All Star HealthSM establishes that total blends of amino acids of 3.0 g is safe and suitable for administration to a human subject.
Taken together, all this would result in the practice of the method of claim 6 with a reasonable expectation of success.


Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2012/0088820 A1).
The Examiner notes that with regard to the transitional phrase "consisting essentially of" of instant claims 15 and 16, the phrase "consisting essentially of" has been construed as equivalent to "comprising".  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.  
In the instant case, Applicant has not demonstrated that the addition of other components such as additional amino acids (e.g. ornithine) would materially change the characteristics of the instant invention. The specification of the instant specification teaches the composition of the present invention can contain, besides the amino acids in the present invention, other nutrition components such as carbohydrates, lipids, proteins, amino acids other than the amino acids of the above-mentioned (1) to (6), vitamins, minerals and the like (page 15, lines 24-28). 
Lee teaches a pharmaceutical composition for preventing and treating joint-related diseases and connective tissue-related diseases, the composition comprising two or more selected from the group consisting of polyol, amino acid, ornithine, nucleic acid and vitamin C (claim 1); wherein the amino acid comprises one or more selected from the group consisting of proline, glycine, glutamine, alanine, aspartic acid, serine, glutamic acid, methionine, lysine, cysteine, hydroxyproline and arginine, a concentration of the amino acid in the composition is 2.5-50%, and the amino acid is contained in an amount of 10-90 parts by weight based on 100 parts by weight of the pharmaceutical composition (claim 3); wherein the amino acid comprises, based on a total weight of the amino acid, 5-95 parts by weight of proline, 5-95 parts by weight of hydroxyproline, 5-95 parts by weight of glycine, 1-50 parts by weight of glutamine, 1-30 parts by weight of alanine, 1-30 parts by weight of aspartic acid, 1-30 parts by weight of serine, 5-95 parts by weight of arginine, 1-50 parts by weight of methionine, 1-30 parts by weight of cysteine, 1-30 parts by weight of lysine, and 1-30 parts by weight of glutamic acid (claim 4) (emphasis added).  The amounts taught by Lee overlap the instantly claimed amounts.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Response to Arguments
Applicant argues:
There are 924 possible combinations from which to select 6 amino acids in the 12 different amino acids of Kovler. It would have been extremely difficult to pick one combination from 924 candidate combinations, even for those of ordinary skill in the art, and therefore, it would not have been easy or obvious to arrive at the claimed method of administering an effective amount of at least five kinds of amino acids selected from the group consisting of serine, aspartic acid, glutamic acid, glycine, alanine and proline as active ingredients to a subject in need thereof, wherein no other amino acids are administered to the subject in need thereof.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	MPEP 2144.08 states: it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original). MPEP 2144.07 states that “[T]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Applicant is also reminded that “[l]t is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” In the instant case, as set forth above, one of ordinary skill in the art before the effective filing date of the invention could readily envisage a combination comprising alanine, aspartic acid, glutamic acid, glycine, proline and serine and no other amino acids as the one or more amino acids in the disclosed compositions since alanine, aspartic acid, glutamic acid, glycine, proline and serine are clearly enumerated from a list of 12 amino acids.  


	Applicant argues:
Kovler discloses an improved arthritic and joint condition formulation containing glucosamine, chondroitin, and manganese chelate or carotenoid as main ingredients, as well as 0.02-0.18% of amino acids. However, even those having ordinary skill in the art cannot easily conceive that use of amino acids in the proportion of 0.02-0.18% contributes to the treatment of joint conditions, or that administering only six amino acids is effective in treating joint conditions.  Further, claim 1 requires a total content of the amino acids in the composition is 10 to 100 wt%, relative to a total weight of the composition. Therefore, the range of 0.02-0.18% of amino acids is far outside the instantly claimed range.  A person of ordinary skill in the art would not have been motivated to severely alter the range of amounts of Kovler of 0.02-0.18% even if Lee discloses an amount of 2.5-50%.  A person of ordinary skill in the art would not have been motivated to so drastically change the amount of amino acid in the composition of Kovler, to arrive at the claimed range of 10 to 100 wt%, nor would a person of ordinary skill in the art expect them to have the same properties.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner acknowledges that Kovler does not teach the claimed amount of amino acid.  However, as set forth above, Lee teaches a pharmaceutical composition for preventing and treating joint-related diseases and connective tissue-related diseases, the composition comprising two or more selected from the group consisting of polyol, amino acid, ornithine, nucleic acid and vitamin C (claim 1); wherein the amino acid comprises one or more selected from the group consisting of proline, glycine, glutamine, alanine, aspartic acid, serine, glutamic acid, methionine, lysine, cysteine, hydroxyproline and arginine, a concentration of the amino acid in the composition is 2.5-50%, and the amino acid is contained in an amount of 10-90 parts by weight based on 100 parts by weight of the pharmaceutical composition (claim 3).  The amounts taught by Lee overlap the instantly claimed amounts.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of alanine, aspartic acid, glutamic acid, glycine, proline and serine and the amount by weight of amino acid in the composition taught by Lee as a starting point for optimizing the amounts of alanine, aspartic acid, glutamic acid, glycine, proline and serine and amount of total amino acid in the composition to treat joint disorders since Kovler and Lee teach alanine, aspartic acid, glutamic acid, glycine, proline and serine are amino acids useful in a method of treating joint disorders and because dosage is result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Applicant argues:
	Kovler's formulation must include glucosamine, chondroitin, and manganese chelate or carotenoid as main ingredients. Kovler discloses that glucosamine has the purpose of helping to build cartilage between joints, and is one of the biological chemicals that forms all of the major cushioning ingredients of the joint fluids and surrounding tissue, helping to make the synovial thick and elastic, in joints and vertebrae. Kovler further discloses that the purpose of chondroitin is to block the destructive enzymes that breakdown cartilage in the joints. In addition, Kovler discloses that manganese chelate helps animal bone growth and carotenoid is important in slowing formation of free radicals, protecting the body by decreasing and repairing the damage to cells and tissues. Therefore, these main ingredients of Kovler clearly do have an effect, and particularly glucosamine and chondroitin are disclosed as having an effect on joint function. Therefore, these main ingredients of Kovler are taught has having a material effect on joint function, and thus, are excluded from claims 15 and 16 of the present application.  Lee discloses that ornithine is important to promote wound healing and collagen synthesis and used to prevent and treat joint-related disease and connective tissue-related disease (Lee ¶¶ [0071]-[0073]). Therefore, this essential ingredient of Lee, that is taught as having a material effect on preventing and treating joint-related disease and connective tissue- related disease, is excluded from claims 15 and 16 of the present application.  The teachings of Kovler and Lee sufficiently provide evidence that these ingredients have a material effect for the compositions of this application, directed towards improving joint function and skin function, and/or high safety for continued ingestion or administration.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  The Examiner notes that the materials or steps that do not materially affect the basic and novel characteristics of the claimed invention is based on the disclosure of the invention and not the disclosure of the prior art.  In the instant case, Applicant has not demonstrated that the addition of other components such as additional amino acids (e.g. ornithine) would materially change the characteristics of the instant invention. The specification of the instant specification teaches the composition of the present invention can contain, besides the amino acids in the present invention, other nutrition components such as carbohydrates, lipids, proteins, amino acids other than the amino acids of the above-mentioned (1) to (6), vitamins, minerals and the like (page 15, lines 24-28).  Thus, additional nutrition components such as glucosamine, chondroitin, and manganese chelate or carotenoid and ornithine do not appear to have a material effect the basic and novel characteristics of the claimed invention in view of the instant disclosure and thus are not excluded.  
Applicant argues
All Star Health fails to compensate for the deficiencies of Kovler and Lee.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicant has not independently argued the merits of this rejection.  Arguments regarding Kovler and Lee have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.
	
Conclusion
Claims 1-6, 11-18, and 20-24 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628